DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed on August 13, 2021 has been entered.  Claims 1-4 and 6-17 have been amended.  As such, Claims 1-4 and 6-20 are currently pending in the application.

Terminal Disclaimer
The Terminal Disclaimer filed on August 13, 2021 has been entered.  The double patenting rejections over U.S. Patent Nos. 9,714,484, 10,240,000, and 10,858,785 set forth in the previous Office Action have been overcome by the Terminal Disclaimer.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 6, 7, 10-14, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2007/0049153 to Dunbar et al. (“Dunbar”) in view of U.S. Patent Application Publication No. 2007/0202766 to Ouellette et al. .
With regard to Claims 1, 11, and 17, Dunbar discloses a nonwoven fibrous structure comprising meltblown filaments wherein the nonwoven fabric has a multi-modal pore size distribution that includes at least two major pore size peaks.  See, e.g., Abstract, entire document.  The nonwoven meltblown fabric is useful in absorbent article applications, such as a wet or dry wipe.  Paragraph [0001].  Dunbar teaches that the nonwoven fabric can further include a plurality of solid additives, such as absorbent pulp fibers.  Paragraph [0065].  For example, Dunbar discloses that the fibrous structure can be a “coformed” web of two more fibers intermingled into a homogenous composite web.  See, e.g., paragraphs [0022] and [0024].  Dunbar teaches the filaments and solid additives are commingled, disclosing that a coform web “refers to composite nonwoven webs formed by processes in which two or more fiber types are intermingled into a heterogeneous composite web, rather than having the different fiber types supplied as separate or distinct web layers, as is the case in a laminate composite material.”  Paragraph [0024] (emphasis added).  Dunbar teaches that it is preferred to have a major pore size peak greater than about 120 microns, or greater than about 140 microns, or greater than about 160 microns.  Paragraph [0041].   And while Dunbar further discloses an example wherein about 44% of the total pore volume is present in pores having a radius in the range of from 101 microns to 200 microns, see Table 2, Example 2, Dunbar does not specifically disclose that greater than about 45% of the total pore volume is present within the slightly narrower range of pores having a radius in the range of from 121 microns to 200 microns.  Nonetheless, such a feature would be obvious, as the prior art generally discloses that an increase in pore volume distribution in pores having a larger size is a known alteration.  For example, Ouellette is also related to nonwoven fabrics useful as an absorbent article, such as a See, e.g., Abstract, entire document.  Ouellette also teaches that its nonwoven fabrics can have a meltblown or coformed configuration.  Paragraph [0040].  Ouellette teaches that it is well known to provide nonwoven wiper materials with “at least 50 percent of the pore volume … contained within pores with a radius size of about 110 to 250 microns.”  Paragraph [0088].  Ouellette teaches that such wipers are able to hold more pre-loaded fluid in the larger pores while also being able to maintain sufficient absorbency.  Paragraph [0089].  Moreover, Varona is also related to fibrous structures useful in absorbent applications, such as wipes.  See, e.g., Abstract, paragraph [0002], entire document.  Varona notes that a pore volume distribution can be provided to nonwoven fabrics, wherein nonwoven fabrics having an average pore size greater than 100 microns provides rapid fluid release and/or fluid release under low wiping pressure.  See, e.g., paragraph [0007], Figure 3, and Example 1.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide greater than about 45% of the total pore volume is present in pores having a radius in the range of from 121 microns to 200 microns in the coformed wiper material disclosed by Dunbar in order to provide an improved ability to hold pre-loaded fluid for use as a wet wipe, as shown to be known by Ouellette.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Moreover, Ouellette teaches that these larger pores can be provided while having a smaller percentage of pore volume in pores having a size of less than 75 microns.  Paragraph [0083].  Varona further provides that the bimodal distribution can be provided even at lower pore volume content from smaller pores.  So, modifying Example 2 of Dunbar to provide increased pore volume in pores having a radius greater than 120 microns at the expense of pore volume within pores having a radius of less than 75 microns, as shown by 
With regard to Claims 2, 3, and 18, Dunbar teaches using wood pulp fibers as an additive.  Paragraph [0065].  With regard to Claims 6, 7, and 19, Dunbar discloses using thermoplastic filaments, such as polypropylene.  See paragraphs [0009] and [0074].  With regard to Claim 10, Dunbar teaches an additional layer of filaments can be provided to the nonwoven wiper material.  See paragraph [0064].  With regard to Claims 12 and 13, Varona teaches that a pore volume distribution, wherein one mode of a bi-modal distribution provides greater than about 2% of the total pore volume from pores having radii of less than 100 microns, or less than 80 microns, can provide a configuration which creates a fluid reservoir for holding liquid, whereas larger pores transport liquid.  See paragraph [0007], Figure 3, and Example 1.  As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to provide the fibrous structure of Dunbar with greater than 2% of the total pore volume in pores having a radii of 100 microns or less, or a radii of 80 microns or less, in order to provide a pore space having the ability to better hold some of the liquid of the wipe, as shown to be known by Varona.  With regard to Claim 14, although Dunbar does not explicitly teach the claimed VFS of at least 5 g/g, it is reasonable to presume that this property is inherent to the absorbent article disclosed by the combination of Dunbar with Ouellette and Varona.  Support for said presumption is found in the use of similar materials, i.e. a meltblown fibrous structure coformed with solid additive, such as pulp fibers, formed from thermoplastic polymer coformed with solid additive, such as pulp fibers, manufactured using similar methods, i.e. provided with a similar pore volume distribution, to provide similar materials, i.e. absorbent articles useful in wipers.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.   Reliance upon inherency is not improper even though rejection is based on Section In re Skoner, et al. (CCPA) 186 USPQ 80.  With regard to Claim 16, Varona teaches that nonwoven fabrics that are useful for use as wipers can also be used in similar absorbent product applications, such as diapers and feminine hygiene products.  Paragraph [0002].  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to use the absorbent nonwoven product disclosed by the combination of Dunbar with Ouellette and Varona as a sanitary tissue, in order to provide increased usages in similar absorbent applications.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunbar in view of Ouellette and Varona as applied to claim 3 above, and further in view of U.S. Patent Application Publication No. 2005/0137540 to Villanueva et al. (“Villanueva”).
Dunbar discloses using wood pulp fibers in their nonwoven products.  Paragraph [0065].  However, Dunbar does not disclose the specific types of pulp listed in Claim 4.  Villanueva is also related to nonwoven fabrics used in absorbent applications, such as wipes.  See, e.g., Abstract, entire document.  Villanueva discloses that southern softwood kraft fibers are suitable for use in coform fabrics comprising meltblown polypropylene fibers.  Paragraph [0029].  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use southern softwood kraft fiber as the pulp fiber in the absorbent article disclosed by the combination of Dunbar with Ouellette and Varona, since Villanueva discloses that such fibers are commonly used as pulp fibers in coform nonwoven wipes, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).

Claims 8, 9, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunbar in view of Ouellette and Varona as applied to claims 1 and 17 above, and further in view of U.S. Patent No. 7,041,369 to Mackey et al. (“Mackey”).
With regard to Claims 8, 9, and 20, Dunbar does not disclose using a natural polymer for the meltblown filament material.  Mackey is related to melt processable starch compositions.  See, e.g., Abstract, entire document.  Mackey teaches that natural polymers, such as starch, can be proved with melt extensibility rendering them suitable for use in fiber-making applications.  Column 11, lines 4-44 and column 23, lines 18-26.  Mackey further teaches that such polymers are suitable for use in wiping applications, such as tissue and towel products.  Column 10, lines 9-15.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide the meltblown fabric disclosed by Dunbar in combination with Ouellette and Varona with naturally occurring starch polymers in order to provide an end use product that is more easily disposed of, as shown to be well known by Mackey.  

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunbar in view of Ouellette and Varona as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2006/0086633 to Kleinsmith (“Kleinsmith”).
Dunbar does not disclose providing the fibrous structure on a roll.  Kleinsmith is related to web packaging materials suitable for use in absorbent article applications, such as paper towels, facial tissues, or wet wipes.  See, e.g., Abstract, paragraph [0002], entire document.  Kleinsmith teaches that such nonwoven products can be convolutedly wound onto a roll and perforated for packaging to an end user.  See paragraphs [0029] and [0031].  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide the wiper product disclosed by Dunbar in combination with Ouellette and Varona convolutedly .  

Response to Arguments
Applicant's arguments filed August 13, 2021 have been fully considered but they are not persuasive.
Applicant argues that Dunbar teaches that its textured nonwoven wiper material comprises a meltblown fibrous structure that exhibits a major peak of about 44% of the total pore volume in pores having a radii in the range of 101 to 200 microns.  The Examiner agrees.  However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Ouellette teaches that it is well known to provide nonwoven wiper materials with “at least 50 percent of the pore volume … contained within pores with a radius size of about 110 to 250 microns.”  Paragraph [0088].  Ouellette teaches that such wipers are able to hold more pre-loaded fluid in the larger pores while also being able to maintain sufficient absorbency.  Paragraph [0089].  Furthermore, Varona notes that a pore volume distribution can be provided to nonwoven fabrics, wherein nonwoven fabrics having an average pore size greater than 100 microns provides rapid fluid release and/or fluid release under low wiping pressure.  Varona teaches that a pore volume distribution, wherein one mode of a bi-modal distribution provides greater than about 2% of the total pore volume from pores having radii of less than 80 microns, can provide a configuration which creates a fluid reservoir for holding liquid, whereas larger pores transport liquid.  Varona establishes to the person having ordinary skill in the art that pore size is an 
Applicant argues that Dunbar teaches that one or more additional materials, which may be additional film materials and/or nonwoven web materials, such as a coformed web, and/or may include pulp fibers and/or absorbent polymeric materials, may be attached to its meltblown fibrous structure, with the additional materials placed in a face to face contacting relation.  The Examiner disagrees.  This issue has already been placed in front of the Board of Patent Appeals in the parent application serial no. 13/106,302.  In the January 2, 2019 decision, the Board ruled that “the evidence of record supports the Examiner’s finding that ‘Dunbar teaches that the nonwoven fabric can further include a plurality of solid additives, such as absorbent pulp fibers.”’  Page 4.  As such, the Office’s position that Dunbar teaching its meltblown fibers can include pulp fibers is not in error.
Applicant argues that Dunbar fails to teach a coformed fibrous structure comprising both a plurality of meltblown filaments and a plurality of solid additives such that greater than 45% of the total pore volume present in the fibrous structure exists in pores of radii of from 121 microns to 200 microns.  Applicant notes that Examples 1-3 of Dunbar provide a fibrous other materials or layers in the three-dimensionally textured nonwoven wiper material to provide other functional benefits.”  Paragraph [0064] (emphasis added).  Dunbar teaches “additional materials may be produced using the above-mentioned polymeric materials, and/or such additional materials may comprise cellulosic fibers such as pulp fibers.”  Paragraph [0065].  As such, Dunbar teaches the skilled artisan that pulp fibers can be included in their fibrous structure without any undue burden.
Applicant argues that Ouellette and Varona fail to teach a coformed fibrous structure that exhibits the claimed pore volume distribution.  The Examiner disagrees.  Ouellette also teaches that its nonwoven fabrics can have a meltblown or coformed configuration.  Paragraph prima facie obvious.
Applicant argues that Ouellette, Varona, Villanueva, Mackey, and Kleinsmith all fail to overcome the deficiencies of Dunbar.  The Examiner disagrees and it is the Office’s position that the combination of Dunbar with Ouellette and Varona is not deficient in the manner argued by Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789